Exhibit 10.1

 

Mortgage Loan No. 12701

 

PROMISSORY NOTE

 

$97,000,000.00

June 28, 2012

 

FOR VALUE RECEIVED, KR MML 12701, LLC, a Delaware limited liability company,
with an address of 12200 West Olympic Boulevard, Suite 200, Los Angeles,
California  90064 (“Borrower”), hereby promises to pay to the order of
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a Massachusetts corporation, and
its successors and assigns (“Lender”), the principal sum of NINETY-SEVEN MILLION
AND 00/100 DOLLARS ($97,000,000.00), or so much thereof as shall have been
advanced from time to time, in lawful money of the United States of America and
in immediately available funds to the account of Lender, pursuant to written
instructions provided by Lender to Borrower, on the dates and in the principal
amounts provided in the Agreement (as hereinafter defined), and to pay interest
on the unpaid principal amount of such Loan, in like money and funds, for the
period commencing on the date of the Loan until such Loan shall be paid in full,
at the rates per annum and on the dates provided in the Agreement.  This Note
may not be prepaid other than as expressly provided in the Agreement.

 

The date, amount, and interest rate of the Loan made by Lender to Borrower, and
each payment made on account of the principal thereof, shall be recorded by
Lender on its books, provided that the failure of Lender to make any such
recordation shall not affect the obligations of Borrower to make a payment when
due of any amount owing under the Agreement or hereunder in respect of the Loan
made by Lender.

 

This Note is the Promissory Note referred to in that certain Loan Agreement of
even date herewith (as modified and supplemented and in effect from time to
time, the “Agreement”) between Borrower and Lender, and evidences the Loan made
by Lender pursuant to the Agreement.

 

Terms used but not defined in this Note have the respective meanings assigned to
them in the Agreement. This Note is secured by, and has the benefit of, the
Mortgage encumbering all of the Mortgaged Property, the Assignments of Leases
and Rents with respect to the Mortgaged Property, and the liens and security
interests granted in the other Loan Documents.  This Note is subject to the
terms and provisions of the Agreement.

 

The Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayment of this Note, in whole or in
part, upon the terms and conditions specified therein.

 

Notwithstanding anything contained herein to the contrary, Borrower’s liability
hereunder is subject to the limitation on liability provisions of Article 11 of
the Agreement, which Article 11 is incorporated herein by reference, mutatis
mutandis, as if such Article 11 was set forth in full herein.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the laws of
the State of California.

 

[No Further Text On This Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written.

 

BORROWER:

KR MML 12701, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

Kilroy Realty, L.P.,

 

 

a Delaware limited partnership,

 

 

its sole managing member

 

 

 

 

 

 

By:

Kilroy Realty Corporation,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/Joseph E. Magri

 

 

 

Name:

Joseph E. Magri

 

 

 

Its:

Vice President and Corporate Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Michelle Ngo

 

 

 

Name:

Michelle Ngo

 

 

 

Its:

Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------